                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN M. COOPER                        :

                 Plaintiff             :     CIVIL ACTION NO. 18-206

        v.                             :        (JUDGE MANNION)

NANCY A. BERRYHILL                     :

                 Defendant             :

                              MEMORANDUM

       Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson (Doc. 22), which recommends that the

decision of the Commissioner of Social Security (“Commissioner”) be

vacated and that this case be remanded to the Commissioner for further

proceedings. Neither party has filed objections to the Report. Upon review of

the Report and related materials, the findings reached by Judge Carlson in

his Report will be adopted, but the court will enter judgment as noted below.



  I.     SUMMARY

       Upon review of the record, the Commissioner’s decision lacks the

required substantial evidence to support the denial of the plaintiff’s social

security disability insurance benefits (“DIB”). Furthermore, the court finds

that: (1) the Commissioner has previously had ample opportunity to develop
the record and has failed repeatedly to explain or support its determination

with substantial evidence; and (2) the record, in this case, has been fully

developed; there is substantial evidence that the plaintiff is disabled and

entitled to benefits. Therefore, the Commissioner’s decision will be

VACATED, and the Commissioner will be directed to award plaintiff DIB.



   II.     STANDARD OF REVIEW

         Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.

         The record in this action has been reviewed under 42 U.S.C. §405(g)

to determine whether there is substantial evidence to support the




                                      -2-
Commissioner’s decision denying the plaintiff’s claim for DIB under the

Social Security Act (“Act”). 42 U.S.C. §§401-433, §§1381-1383f.



   III.     DISCUSSION

          The Third Circuit Court of Appeals has established two scenarios

where a district court may forego a remand to the Commissioner and award

benefits to the claimant. Either the administrative record must be fully

developed and substantial evidence on the record, as a whole, indicates the

claimant is disabled and entitled to benefits Podedworny v. Harris, 745 F.2d

210, 221-22, (3d Cir. 1984) or “the Commissioner has previously had ample

opportunity to develop the record and has failed repeatedly to explain or

support its determination with substantial evidence.” Eary v. Halter, No. 00-

2910, 2001 U.S. Dist. WL 695045, at *6 (E.D.Pa. June 18, 2001) (citing e.g.,

Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000)). Both scenarios apply to

the instant case and, as such, an award of benefits is appropriate.

          The present case commenced over five years ago with the initial filing

of plaintiff’s application for DIB. Throughout this lengthy period, in addition to

filing his application, plaintiff appeared and testified at two hearings before

an Administrative Law Judge (“ALJ”), submitted medical evidence from

numerous doctors, and filed the present appeal to this court. While the


                                        -3-
court’s review of the record has established the record is fully developed, it

also highlighted the numerous opportunities the Commissioner had to

explain or support her decision with substantial evidence yet failed to do so.

      To properly form a decision supported with substantial evidence

regarding an application for social security benefits, it is necessary for the

ALJ, to analyze all probative evidence and set out the reasons for their

decision. Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d Cir.

2000). Substantial evidence has been defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a mere

scintilla of evidence but may be less than a preponderance. Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

      The record in the present case reveals an overwhelming amount of

evidence supporting the plaintiff’s disability. Nevertheless, the ALJ tiptoed

around this mountain of evidence, which demanded an award of benefits by

focusing on a thin layer of evidence in opposition. Two significant examples

reveal the ALJ’s lack of substantial evidence in his decision. First, when the

ALJ assigned partial weight to the plaintiff’s global assessment functioning

(“GAF”) scores, he focused only on the two highest GAF scores assigned to

the plaintiff, while disregarding dozens of scores that indicated the plaintiff’s


                                      -4-
moderate, severe, and major impairments. Then, the ALJ assigned greater

weight to the opinion of the State Agency psychological consultant’s opinion,

who never treated the plaintiff, than to the opinions of the plaintiff’s treating

psychiatrist and physician, who each treated him for years. Notably, in

reaching his decision the ALJ assigned nothing more than partial weight to

the five doctors’ opinions submitted as evidence. Considering the

thoroughness of Judge Carlson’s Report, which contains specific details

from each doctor’s opinion, there is no need to rehash them here. However,

it is clear that the majority of the medical evidence supports the plaintiff’s

disability.

      There is no reading of the record that demonstrates the

Commissioner’s decision was supported by substantial evidence. In fact, a

logical reading of the opinion reveals that it is not supported by any credible

evidence. Thus, remand of this matter for further proceedings would serve

little purpose other than to delay the inevitable award of benefits.




                                      -5-
     IV.       CONCLUSION

           In light of the foregoing, the Commissioner’s decision will be

VACATED and the Commissioner will be directed to award plaintiff DIB. An

appropriate order shall follow.

                                                                     s/    Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


DATE: January 9, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-206-01.docx




                                                               -6-
